OPINION.
Arundell:
The petitioners claim the right to deduct from their gross income for 1920 the shrinkage in value of cattle in that year. They seek to take this deduction by subtracting the closing inventory *636from the opening inventory for the year. The Commissioner contends that, under section 208 of the Revenue Act of 1918, they are not entitled to compute income on an inventory basis, inasmuch as the inventory basis was not used in prior years.
The purchase by Elmer R. Wallingford of a half interest in the cattle in 1920 effected, at the time of the purchase, a dissolution of the partnership which had theretofore owned the cattle and the formation of a neiv partnership of which the petitioners were the members. Thus the ownership of the cattle was vested in a new entity created in 1920 which is privileged to compute its profit or loss without reference to the method of computation used by its predecessor. The income tax returns filed by the petitioners for the year 1920 show that each of them took a half interest in the cattle at $17,500 or a total cost to the partnership of $35,000, which was the same as the cost to the predecessor partnership.
The only witness in this case, C. A. Wallingford, has been engaged in dealing in cattle for thirty years or more, and we believe from his testimony that he is qualified to testify to the value of the cattle which he and his brother owned in 1920. Not only did the cattle decrease in value during 1920 from $35,000 to $22,500, but this decrease was reflected on C. A. Wallingford’s books in that year which carried the joint account of the brothers, and was also shown in the returns filed. Accordingly, we are of the opinion that the petitioners are entitled to the deduction claimed.

Order of redetermination will be entered on 15 days' notice, under Rule 50.